Appeal from a judgment of the County Court of Franklin County, rendered January 27, 1975, convicting defendant upon his plea of guilty of the crime of assault in the first degree. Defendant’s first claim, that he was denied due process by the sentencing procedure, finds no support in the record. Contrary to his claim, he was fully advised of the maximum sentence which he faced and, furthermore, he testified prior to sentencing that he had been given no specific promise as to length of sentence. His claim that he was promised that his incarceration would be in the Adirondack Correctional Facility finds no support in the record. It appears that the sentencing Judge kept his promise to recommend that the defendant be given psychiatric treatment while in prison. Absent a showing that the sentencing court failed to keep its promises, defendant’s possible misinterpretation of the bargain made is not sufficient ground for allowing a withdrawal of the plea (People v Cataldo, 39 NY2d 578). Defendant pleaded guilty in connection with the violent attack of an 80-year-old woman, at night in her residence, in which the victim’s right arm was broken, her right shoulder was dislocated and she was beaten about the head and body. As a second felony offender, he could have received a maximum sentence of 15 years (Penal Law, § 70.06, subd 3, par [b]). We see no abuse of discretion *965in the imposition by the trial court of an indeterminate sentence of imprisonment, with a maximum of 12 years and a minimum of 6 years. Judgment affirmed. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.